DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 – 17, 26 – 30, drawn to an article comprising a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer, classified in C08L3/02. 
II.	Claims 18 – 25, drawn to a process of consistently providing intimate blending of a carbohydrate-based polymeric material, classified in C08L3/02.
III.	Claims 31-33, drawn to an article comprising a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer, classified in C08L3/02.
IV.	Claims 34-36, drawn to a small particle starch-based material, classified in C08L3/02. 

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention I is drawn to an article comprising a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer, whereas Invention II is a drawn to a process of consistently providing intimate blending. Invention II does not produce an article and there’s no plasticizer in the Invention II. As such, the inventions are unrelated because the product of Invention I (the article) is not made by the process of Invention II.
I and III are directed to related articles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The article of Invention I requires a particle size whereas the article of Invention III requires an average particle volume. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Invention I requires an article comprising a carbohydrate based polymeric material having a particle size whereas Invention IV requires a small particle starch based material with a different particle size. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention III is drawn to an article comprising a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer, whereas Invention II is a drawn to a process of consistently providing intimate blending. Invention II does not produce an article and there’s no plasticizer in the Invention II. As such, the inventions are unrelated because the product of Invention III (the article) is not made by the process of Invention II.
II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention IV is drawn to a small particle starch based material, whereas Invention II is a drawn to a process of consistently providing intimate blending. Invention IV does not require any particular crystallinity and requires a different particle size than Invention II. 
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Invention III requires an article comprising a carbohydrate based polymeric material having an average particle volume whereas Invention IV requires a small particle starch based material with a different particle size. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matt Todd on August 4, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-17 and 26-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 and 31-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Analysis
3.	Summary of Claim 1:
An article comprising: 

a carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer; and; 

another polymeric material; 

wherein the carbohydrate-based polymeric material is intimately dispersed within the other polymeric material and exhibits an average particle size of less than 2 pm per particle.

 


Claim Rejections - 35 USC § 102


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broyles, et al. (US PG Pub 2014/0272370 A1) listed on the IDS dated 1/4/2021.
Regarding claim 1, Broyles et al. teach a thermoplastic polymer composition comprising a thermoplastic starch and a polyolefin, wherein the starch reads on the “at least a first carbohydrate” and the polyolefin reads on the “another polymeric material” (claim 1), wherein the starch and the polyolefin form an intimate mixture [0013] thereby reading on the “wherein the carbohydrate-based polymeric material is intimately dispersed within the other polymeric material”,  wherein the starch is destructured in the presence of a plasticizer resulting in a particle size of preferably less than 2 µm [0042] thereby reading on the “carbohydrate-based polymeric material formed from at least a first carbohydrate and a plasticizer” and “exhibits an average particle size of less than 2 pm per particle”. 

Regarding claim 9, Broyles et al. teach a compatibilizer (claim 1).
Regarding claims 11 and 12, Broyles et al. teach a film having a thickness of less than 300 µm and 300 µm or greater [0115]. Broyles et al. teach the starch particle having a particle size of less than 2 µm [0042] thereby reading on the claimed range of from 5 to 300 times and from 10 to 100 times as required by the instant claims.
Regarding claims 14 and 15, Broyles et al. teach the product can be used to make packaging for various kinds of consumer products in general terms [0167] such as food catering packaging and agricultural barriers thereby reading on the coating on a paper cup and a capsule material for a sustained release fertilizer as required by the instant claim.


Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claims 6-7, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Broyles, et al. (US PG Pub 2014/0272370 A1) listed on the IDS dated 1/4/2021.

Broyles et al. do not particularly teach the average particle density of the starch particles or the particles being generally uniformly sized regularly shaped substantially spherical. Broyles et al. are further silent regarding and the initial dart strength after 1 year and the increased strength over a full range of about 5% to about 35% by weight of carbohydrate.   
However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application (instant application, [0060]) and further teach the starch is intimately mixed with the same plasticizers such as glycerin (Broyles [0047], instant application, [0063]). The average particle density of the starch particle and the uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Broyles et al. teach the same starch and the same mixing with a plasticizer as set forth above. Therefore, the average particle density of the starch and the uniform and substantially spherical shape of the starch particle of Broyles et al. will inherently have the same average particle density and shape as required by the instant claim. Additionally, Broyles et al. teach the same composition comprising a polyolefin and the starch. The initial dart strength and the increased strength over the full range of from 5% to 35% by weight of the carbohydrate are mechanical properties that are functions of the composition. Therefore, the initial dart strength of Broyles et al. and the increased strength over the range of 5% to 35% by weight of carbohydrate will inherently be the same dart strength and strength as required by the instant claim.  Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, .



8.	Claims 2-5, 17 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) listed on the IDS dated 1/4/2021.
	Regarding claim 2-5, and 26-27 Broyles et al. teach the article of claim 1 as set forth above and incorporated herein by reference. Broyles et al. teach the particle size of preferably less than 2 µm [0042]. Regarding claims 26-29, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed range of in an amount of at least 1% by weight, at least 2% by weight, at least 5% by weight, at least 10% by weight of the article as required by the instant claims.
Broyles et al. and the claims differ in that Broyles et al. do not teach the exact same range for the particle size as recited in the instant claims.

	Regarding claim 5, Broyles et al. are further silent regarding the particles being generally uniformly sized regularly shaped substantially spherical.   
	However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application (instant application, [0060]) and further teach the starch is intimately mixed with the same plasticizers such as glycerin (Broyles [0047], instant application, [0063]). The shape of the starch particle is a function of the starch and the process that the starch undergoes. Broyles et al. teach the same starch and the same mixing with a plasticizer as set forth above. Therefore, the shape of the starch of Broyles et al. is expected to be the same shape as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical 
	Regarding claim 30, Broyles et al. teach blends of starches may be used [0043] thereby reading on an additional carbohydrate-based polymeric material. 
Broyles et al. do not particularly teach the blended carbohydrate based polymeric material has a particle size greater than 1 µm.
   	However Broyles et al. teach particle sizes less than 30 µm [0042]. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (less than 30 µm) overlap the instantly claimed range (greater than 1.5 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bastioli, et al. (US PG Pub 2012/0316257 A1) listed on the IDS dated 1/4/2021, Huneault et al. (US PG Pub 2012/0139154 A1) listed on the IDS dated 1/4/2021, Bastioli, et al. (US PG Pub 2007/0129468 A1) listed on the IDS dated 2/12/2021, Liao et al. (US PG Pub 2012/0059097 A1) listed on the IDS dated 1/4/2021, and Bastioli (US Patent 5,262,458).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763